Citation Nr: 0718602	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-33 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left 
inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2003 decision by the RO denying the reopening 
of the veteran's claim for entitlement to service connection 
for a left inguinal hernia because no new and material 
evidence had been received.

The issue of entitlement to service connection for a left 
inguinal hernia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
service connection for a left inguinal hernia in a February 
1961 rating decision which the appellant did not appeal 
thereby making the February 1961 rating decision final.

2.  Evidence submitted since the last final disallowance of 
the appellant's claim is neither cumulative nor redundant of 
evidence of record at the time of the last final disallowance 
in February 1961 and is new and material to the appellant's 
claim for entitlement to service connection for a left 
inguinal hernia.


CONCLUSION OF LAW

New and material evidence has been presented since the 
February 1961 final rating decision, and the claim for 
service connection for a left inguinal hernia is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a February 1961 rating decision the RO denied service 
connection for a left inguinal hernia because no evidence was 
submitted to show that the veteran's hernia was related to 
service.  The appellant was notified of his appellate rights; 
however, did not submit a timely appeal thereby making the 
decision final.

While an unappealed rating decision becomes final, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
included the veteran's service medical records which showed 
complaints of a left groin injury and left groin pain in 
service but contained no diagnosis of a left inguinal hernia 
and a normal x-ray of the left groin.  The evidence also 
included VA treatment records indicating treatment for a left 
inguinal hernia in 1960.

Evidence received since the last final disallowance includes 
VA treatment records and Travel Board hearing testimony 
before the undersigned judge indicating complaints of left 
groin and testicle pain which the veteran stated was the same 
as that experienced in service.  The VA medical evidence and 
hearing testimony is new as it was not of record at the time 
of the last final disallowance and it is material because it 
relates to an unestablished fact necessary to substantiate 
the claim, that of the relationship between the veteran's 
current condition and service.  New and material evidence 
having been submitted, the appellant's claim for entitlement 
to service connection for a left inguinal hernia is reopened.  
The claim requires further development prior to adjudication 
and is therefore remanded back to the RO as is detailed 
below.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a left inguinal 
hernia is reopened.


REMAND

The veteran has claimed in both testimony at a Travel Board 
hearing before the undersigned and in medical history as 
solicited by VA examiners that the pain in his left groin 
area is the same as that experienced during service.  The 
veteran's service medical records do indicate an injury to 
the left groin with complaints of pain for at least a month 
but with a negative x-ray and separation examination showing 
no defects.  The veteran underwent surgery for a left 
inguinal hernia in 1960, six years after separation, and 
those medical records are also of record.  A medical opinion 
is necessary to determine if the veteran's current complaints 
of groin pain are related to his service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of his left groin.  Ask the 
examiner to review the claims file in 
conjunction with the examination and to 
make a note of such a review in the 
examination report.  Have the examiner 
conduct all necessary tests and answer the 
following questions:

	a.  Does the veteran currently have a 
left inguinal hernia or other 
diagnosed disability of the left 
groin area?

	b.  If so, is it at least as likely 
as not (50 percent probability or 
more) that the veteran's current 
diagnosis involving the left groin 
area was initially manifested during 
or was otherwise related to service?

2.  Review the examination report and if 
it is in any way inadequate return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal.  If the claim remains denied, 
issue the veteran a supplemental statement 
of the case and allow an appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


